DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amended claims, filed 13 September 2020, with respect to the previously given rejection of claims 1-4 under 35 U.S.C. 101 have been fully considered but have been found unpersuasive.
While the independent claim has shifted from claim 1 to claim 5 the content of the independent claim still constitutes an abstract idea. This is especially true as the functions being performed by the system, receiving a query, analyzing the query, retrieving a template, generating queries, and using the new queries to find answers to the original query, are all steps one could do in the human mind. For example, imagine asking someone in a crowded sports bar which game the patrons are finding most exciting. They will have received your request (query), using their existing knowledge both determine the key factors in your query and related phrases, resulting in them listening to the voices in the crowd for excitement and identifying details of the games. They then relay to you that game A is the most exciting at that moment. They have performed the essence of the clamed invention.
Of note, the transmission step is a bit odd, as sending data is done within the human mind, as well as between people, so it does not necessitate that the claims not be an abstract idea. Furthermore, the recitation of an apparatus, be it a receiver, inputter, formulator, etc., also does not make the claims directed toward more than an abstract idea unless they provide significant extra functionality beyond the mental process steps, which is not the case here.
All in all though, the main issue, and the aspect examiner would point applicant towards amending, is the fact that the claims state “to allow events matching the multiple-event pattern query to be identified”, which does not actually say that any identifying is taking place. It is only implied, and as such can not be read directly from the claim language. This is important because of all the functions mentioned the matching of multiple-event data to a plethora of queries is the one most likely to be out of reach for a human mind. Thus, examiner suggests adding in the actual matching, instead of just the setup for it, to the claims. If applicant wishes to nail down specific language for that, or has any other question regarding this office action, they are welcome to schedule and interview and examiner would be happy to work with them to resolve the 101 issue.

Applicant's arguments filed 13 September 2020 regarding the previous rejection of claim 1-14 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Regarding the use of “semantic annotation” on the multiple-event pattern query, Jain et al. clearly describes using semantic processing (Jain et al. [0087]) and Gupta et al. clearly describes annotating queries (Gupta et al [0013] – [0014]). As such the combination to apply the semantic processing to the annotating of queries would have been obvious since semantic processing was a common method of making systematic processing easier, and neither reference teaches away from that idea.
Examiner notes that while the way in which the prior art has been applied may be slightly different in this office action compared to the previous non-final rejection mailed 14 May 2020 due to the change in examiners, the core application of Jain et al. and Gupta et al. upon the claimed invention remains the same, with Jain et al. teaching the majority of the aspects as Jain et al. also takes user input from a user interface, analyses it in order to determine which of the existing templates match the identified parameters in the user input match, and then use those templates to generate one or more queries (multiple-event pattern queries, as Jain et al. also applies them across multiple streams, see Jain et al. [0068]) which are applied to the event data streams in order to filter the event data such that only data relevant to the user query is returned. Gupta et al. is brought in as it also deals with analyzing multiple event data, does so using explicit temporal factors which Jain et al lacks, and also expands the logic by allowing for a wider range of physical setups. 
Additionally, while the current interpretation of the claims means the modification of the template is covered by the way in which Jain et al. utilizes the templates, further amendment of the claims to make the template forms themselves simply dynamic is also spoken to by Jain et al. (Jain et al. [0066], describes changing the parameter bindings, which are contained within the templates, at runtime). 
Claim 2 as written makes mention of obtaining templates via machine intelligence using results from unstructured information sources. This is a broadly worded claim and thus examiner felt it did not reach beyond the teachings of Jain et al. That said, examiner was unable to find more specific details regarding it in the specifications or drawings which might allow for further detail regarding this feature to be added to the claims but if applicant feels there is mention of more specifics regarding this aspect in the specifications, drawings, etc. then this might be a topic worth discussing in an interview as Jain et al. does not create additional event templates when a matching template is found, nor is the process done before user input begins (such as a setup phase or such).
The applicant’s arguments having been considered but found unpersuasive, the previously given rejection of claims 1-14, now claims 2-12 and 14, under 35 U.S.C. 103 remains.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-12, 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more. The steps detailed by the independent claims 5 and 14 describe the functions of getting data (receiving an input, retrieving a template), analyzing that data (analyze/annotate input), and generating data from the inputted data (formulate multi-event pattern query from input and template). Aspects of the claims which describe the purpose of the functions, such as “to more accurately retrieve events” or “to allow events […] to be identified” are unhelpful in these analysis as 101 is a question of what the claimed invention is doing, not why.
Furthermore, the additional elements of the claims, the inputter, retriever, formulator, and transmitter, do not amount to significantly more than the function which constitute an abstract idea. This is because each element is performing a routine, conventional, and well-understood function by those of ordinary skill in the art. No improvement upon the operation of a general purpose computer, or meaningful limitation on the functionality resulting from the additional element(s) is described. As such the claims do not amount to significantly more than the judicial exception.
The dependent claims do not add further limitations which cause the claims to be directed to significantly more than the judicial exception, thus the independent claims 5 and 14, and their dependent claims 2-4 and 6-12, are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. US PG Pub 2012/0072455 and further in view of Gupta et al. US PG Pub 2013/0103638.
Regarding independent claims 5, 12, and 14, Jain et al. teaches an apparatus to generate a multiple-event pattern query for use in retrieval of event information (Jain et al. [0023] “a system (apparatus) for providing parameterized queries in complex event processing (CEP)”), the apparatus comprising: an inputter to receive an input query from a user (Jain et al. [0033] “FIG. 6 is a user interface for implementing parameterized queries in CEP”); a retriever to analyze the input query to produce an analysis, and to retrieve an event query template from an event template database on a basis of the analysis (Jain et al. figures 1, 4a-d, figure 1 showing the physical device performing the steps shown by figures 4a-d, Jain et al. [0087] “At block 310, the queries and views are parameterized. For example, natural language +0 . . . 1 parameterized query +0 . . . n parameterized views, and automatic view/query, dependency tracking 310 a may be generated.”); a pattern query formulator to receive the retrieved event query template, and to modify the event query template using the input query to formulate the multiple-event pattern query (Jain et al. figure 1, 4c, Jain et al. [0102] “CEP string substitution is used to replace the bind variables with the sets of parameters provided for the bind variables”). In examiner’s opinion the replacing of variables with values in the templated queries to produce the resulting queries used to process the event data constitutes modifying the event query template.
While Jain et al. takes user input, analyzes it to determine the appropriate template, and then uses the parameters in the user input and the template to generate one or more new queries used to parse event data, these operations are described as occurring within the same system. As such, while there is some form of transmission of the final queries from the generator to the event processing, such transmission is only implied, and as such Jain et al. does not explicitly teach it. However, Gupta et al. does specifically teach transmission of the created queries, and thus teaches a transmitter to transmit the multiple-event pattern query to an event information source and to allow events matching the multiple-event pattern query to be identified (Gupta et al. figure 5, Gupta et al. [0091] “Multi-dimensional data 560 is streamed or provided to the multi-dimensional database or warehouse 510.”).
Additionally, while Jain et al. also does semantic (natural language) analysis of the user input (Jain et al. figure 6, Jain et al. [0087] “At block 310, the queries and views are parameterized. For example, natural language +0 . . . 1 parameterized query +0 . . . n parameterized views, and automatic view/query, dependency tracking 310 a may be generated.”), this is done not to annotate the input query so much as to break it down so as to identify useful parameters applicable to the templates. Gupta et al., on the other hand, annotates queries by linking together aspects from multiple queries and then using the results to change the way the event data is processed (Gupta et al. [0013] “Example embodiments utilize an E-Cube hierarchy to build a directed acyclic graph H where each node corresponds to a pattern query qi and each edge corresponds to a pair-wise refinement relationship between two pattern queries.”, Gupta et al. [0014] “A pattern query qi can be rolled up into another pattern query qj by either changing one or more positive (negative) event types to a coarser (finer) level along the event concept hierarchy of that event type, changing the pattern to a coarser level, or both.” 
Therefore, the combination of Jain et al. and Gupta et al. teaches wherein the inputter semantically annotates the input query input by the user, to allow the multiple-event pattern query formulated by the pattern query formulator to be used to more accurately retrieve events relevant to the received input query (see citations in previous paragraph).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Jain et al. with Gupta et al. that in order to annotate user input to process event data being received separately they would combine the transmission of the event processing queries to where the event data is received as from Gupta et al. as well as the annotating of queries from Gupta et al. with the processing of user input from Jain et al.
Regarding the additional aspects of claim 14, Jain et al. teaches a non-transitory computer readable medium for controlling a computer for generating a multi-event pattern query (Jain et al. [0026] “The computer-readable medium further includes instructions for […] instantiating queries using the new sets of parameters for the runtime system.”).
Regarding claim 2, Jain et al. teaches wherein an event query database obtains event query templates by training a machine intelligence using results obtained from unstructured information sources (Jain et al. [0085] ““parameterized query” or “query template” includes a query with at least one bind variable.”, Jain et al. [0081] “if it is determined that multiple sets of sets of parameters do not correspond to the same bind variable, then a single new query (specifically a query template) is generated with the sets of sets of parameters”, showing that the parameter-template matching changes when the existing data is insufficient, or put more simply, the system learns, Jain et al. [0071] “Information identifying a pattern to be matched may also be received from other sources, for example, from other components or modules of event processing server 102, or other systems or applications.”).
Regarding claim 3, Jain et al. teaches wherein the inputter comprises a specialized graphical user interface, and receives the input query from the user via the specialized graphical user interface (Jain et al. figure 6, Jain et al. [0033] “FIG. 6 is a user interface for implementing parameterized queries in CEP”).
Regarding claim 4, Jain et al. teaches wherein, when the analysis of the input query indicates that plural event query templates are required, the retriever retrieves a plurality of event query templates, and the pattern query formulator modifies the plurality of event query templates to formulate the multiple-event pattern query (Jain et al. [0081] “If it is determined that multiple sets of parameters (each set being contained within a template) are provided for the same bind variable, then separate new queries (multiple-event pattern queries) are instantiated for each parameter”).
Regarding claim 6, Jain et al. teaches wherein the inputter performs an initial check of structure of the input query and, when the initial check suggests problems with the structure, indicates to the user that there may be a problem with the received input query (Jain et al. figure 6, Jain et al. [0072] “In one embodiment, patterns to be matched are specified using regular expressions.”, Jain et al. [0071] “A pattern to be matched may be specified by a user of server 102.” While there may be no thrown error explicitly shown by Jain et al., the display of the chosen template is clearly described, as well as letting the user decide, which would let the user know the input was not used as intended).
Regarding claim 7, Jain et al. teaches wherein the inputter suggests alternative structures for the input query when the initial check suggests problems with the structure (Jain et al. [0081] “If it is determined that multiple sets of parameters are provided for the same bind variable, then separate new queries are instantiated for each parameter”, as discussed with claim 6, the user would see when a new template is used to match the unexpected input).
Regarding claim 8, while Jain et al. handles processing multiple streams of event data as it comes in, and thus to some degree handles the data chronologically, there is not explicit teaching regarding the order in which the event data is processed. As such Jain et al. does not teach wherein the multiple-event pattern query formulated by the pattern query formulator specifies a chronological ordering of plural events.
However, Gupta et al. does note that the event data should be handled sequentially, which indicates the chronological order desired, and thus teaches wherein the multiple-event pattern query formulated by the pattern query formulator specifies a chronological ordering of plural events (Gupta et al. [0009] “Example embodiments analyze vast amounts of multi-dimensional sequence data being streamed into data warehouses or databases. For example, many data warehouses include large amounts of multi-dimensional application data that exhibits logical sequential ordering among individual data items”).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Jain et al. with Gupta et al. that in order to process multiple event data streams in chronological order they would combine the explicit design choice to process data sequentially from Gupta et al. with the multiple data stream querying from Jain et al.
Regarding claim 9, Jain et al. does not teach wherein the multiple-event pattern query further specifies a time interval threshold into which events satisfying the multiple-event pattern query will fall. As noted above Jain et al. does not specifically detail use of time to determine how event streams are processed.
However, Gupta et al. does teach wherein the multiple-event pattern query further specifies a time interval threshold into which events satisfying the multiple-event pattern query will fall (Gupta et al. [0057], of note “Yet the joining attributes for T and D, namely, D.ts and T.ts are sorted on timestamps.”, showing that timestamps are a factor in processing event data).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Jain et al. with Gupta et al. that in order to process multiple event data streams using timestamps as a variable they would combine the use of timestamps in processing event data from Gupta et al. with the multiple data stream querying from Jain et al.
Regarding claim 10, while Jain et al. does detail using multiple sources of information when determining which template to choose, Jain et al. does not specifically teach wherein the multiple-event pattern query comprises instructions for retrieval of provenance information from the event information source for events matching the multiple-event pattern query. Provenance information being that which pertains to the author or source of the event data.
Gupta et al. does teach wherein the multiple-event pattern query comprises instructions for retrieval of provenance information from the event information source for events matching the multiple-event pattern query (Gupta et al. [0088] “The E-Cube model integrates both event processing (CEP) and online analytical processing (OLAP) techniques to perform pattern analysis over event streams in the multi-dimensional data.”, where analytical processing refers to using analytics, such as data pertaining to the source or user, to do analysis.).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Jain et al. with Gupta et al. that in order to include source data in processing multiple event data streams they would combine the use of analytical analysis when processing event data from Gupta et al. with the multiple data stream querying from Jain et al.
Regarding claim 11, Jain et al. teaches wherein the event information is retrieved from an event stream (Jain et al. [0068] “system 100 comprises an event processing server 102 that is configured to process one or more incoming data or event streams 104, 106, and 108.”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183